Title: Thomas Jefferson to William Thornton, 24 December 1814
From: Jefferson, Thomas
To: Thornton, William


          Dear Sir Monticello Dec. 24. 14.
          Your letter of the 11th is duly recieved, and the two drawings you desire shall be immediately packed. the difficulty of convey finding a conveyance may occasion delay. that which you propose with the books is uncertain; and but I will be on the watch for a passenger in the stage to Washington, who will take care of the box to give it an inside package passage. the draw painting of Hector & Andromache had been made by West for his own purposes, & was given by him to Genl Kosciuzko when he was in London recieving the a compliments, addresses, services of plate Etc which he had so well merited. on his leaving this country he gave it to me. Cropper Clopper exhibited his loom at the court of our county, and might on that day have contracted at for 20 or 30. single looms at the Connecticut or Baltimore prices; but asking 100.D. for a loom, and 50.D. for the patent right of a single one, he contracted for not a single one, and never will here. for the people on reflection asked why give 100.D. to let the left hand & both feet be idle? if I could employ them on some thing else while the right hand is doing their work, it might be worth while. mr Cooper too in his last Emporium has brought the originality of the invention into doubt. he supposes the machinery taken from that of the water, steam & horse looms which have been many years introduced into England & France, & some here. the price of a loom in Connecticut is 40.D. in Baltimore 50.D. the patent price of a single one 20.D. the patentee at Baltimore very kindly wrote to me in consequence of your letter to him, and offered to make me one for 50.D. but as I dare not use it  here without paying 50.D. more for a patent right, I have deferred answering him until I could negociate with the patentee here. the law I think should not permit sales by geographical districts. every man should be free to use wh any where what he can lawfully buy any where. this abuse with the plagiarisms committed & imposed on us renders the advantage of the patent law problematical. I wish it were a rule for you to report to Congress annually the titles of the patents granted in the year. I have your report of 1811. if there have been any others, one of the supernumerary copies would be very acceptable.—your trials in Washington have been severe. but they have done us double good by rousing our people and loading our enemies with eternal disgrace. I hope the public buildings will be repaired, without regard to expence. that of their library will be more than repaired should they conclude to take mine. the rarity of many of the books and choice of editions of the greater part render the collection really valuable. present my respects to the ladies & accept the assurance of my great esteem
          Th: Jefferson
        